[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-11595                ELEVENTH CIRCUIT
                                   Non-Argument Calendar              JANUARY 6, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                           D.C. Docket No. 1:08-cv-00180-MP-AK

KENNETH G. GOODMAN,

lllllllllllllllllllll                                              Plaintiff - Appellant,

                                            versus

COMMISSIONER OF SOCIAL SECURITY,
Michael J. Astrue,

lllllllllllllllllllll                                             Defendant - Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Northern District of Florida
                                ________________________

                                       (January 6, 2011)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

         Kenneth Goodman appeals from the district court’s order affirming the
Social Security Commissioner’s denial of his application for disability benefits.1

Goodman argues that the Administrative Law Judge (“ALJ”) erred by finding that

his intellectual functioning and mood disorder were not severe impairments.2

Goodman relies on a psychological evaluation finding that he had borderline

intellectual functioning and a “poor” ability to function in several areas. However,

the ALJ afforded those findings little weight because they contradicted the record

on the whole, which demonstrated that Goodman’s mental condition had no more

than a minimal effect on his ability to do basic work activities. See Brady v.

Heckler, 724 F.2d 914, 920 (11th Cir. 1984). The ALJ provided specific and

detailed reasons for this finding, which Goodman does not challenge on appeal

and which we conclude are supported by substantial evidence. See Moore v.

Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005). We further find no reversible

error in the ALJ’s use of the Medical Vocational Guidelines instead of a

vocational expert when determining Goodman’s ability to perform jobs in the



       1
          “[W]e review de novo the legal principles upon which the Commissioner’s decision is
based. However, we review the resulting decision only to determine whether it is supported by
substantial evidence. Substantial evidence is less than a preponderance, but rather such relevant
evidence as a reasonable person would accept as adequate to support a conclusion.” Moore v.
Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (internal citations omitted).
       2
          Goodman also argues that chronic pain and neuropathy were severe impairments, but
we do not address these arguments because he failed to raise them in the district court. See Jones
v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999).

                                                2
national economy. See Passopulos v. Sullivan, 976 F.2d 642, 648 (11th Cir.

1992). Accordingly, we affirm.

      AFFIRMED.




                                       3